Exhibit FOR IMMEDIATE RELEASE CONTACT:Randall E. Black CEO & President 15 South Main Street Mansfield, PA 16933 570-662-2121 570-662-2365 April 23, CITIZENS FINANCIAL SERVICES, INC. HOLDS ANNUAL MEETING Mansfield, Pennsylvania – Citizens Financial Services, Inc. held its annual meeting on April 21, 2009 at the Tioga County Fairgrounds Main Building, 2258 Charleston Road, Wellsboro, Pennsylvania. At the annual meeting, the following four Class 3 directors were elected to serve for three year terms and until their successors are elected and qualified: E. Gene Kosa, R. Joseph Landy, Roger C. Graham, Jr., and Robert W.
